PER CURIAM.
In pursuance of mandate of the Supreme Court of the United States, judgment of this Court entered April 28, 1947, (opinion reported in 161 F.2d 171) vacated, set aside and held for naught and mandate of this Court in pursuance of said judgment, heretofore issued to The Tax Court of the United States, recalled, and decision of the Tax Court, 6 T.C. 431, involving petition of Joseph Sunnen to review affirmed and decision of Tax Court assailed by Commissioner of Internal Revenue reversed. Remanded to Tax Court for further proceedings consistent with order of this Court and opinion of Supreme Court, 68 S.Ct. 715.